EXHIBIT 10.38

FORGENT NETWORKS, INC.

INCENTIVE BONUS PLAN


ARTICLE I
PURPOSE

 

The purpose of the Forgent Networks, Inc. Incentive Bonus Plan (the “Plan”) is
to provide specified benefits to a select group of Employees and Consultants who
contribute materially to the implementation, execution and success of the
Company’s Patent Licensing and Enforcement Program.  The Plan is intended to be
a “bonus program” within the meaning of Labor Reg. § 2510.3-2(c) and, therefore,
is not intended to be subject to the requirements of the Employee Retirement
Income Security Act of 1974, as amended.

ARTICLE II
DEFINITIONS

For the purposes of the Plan, the following terms shall have the following
meanings unless the context clearly indicates otherwise:


2.01         “AWARD” SHALL MEAN THE AMOUNT A PARTICIPANT IS AWARDED BY THE
COMMITTEE UNDER THE PLAN FOR A PARTICULAR PERFORMANCE CYCLE.


2.02         “BENEFICIARY” SHALL MEAN THE PARTICIPANT’S LEGAL BENEFICIARY.


2.03         “BONUS POOL” SHALL MEAN, WITH RESPECT TO A PERFORMANCE CYCLE,  THE
TOTAL DOLLAR AMOUNT SET ASIDE BY THE COMPANY AND RESERVED FOR DISTRIBUTION TO
THE PARTICIPANTS UNDER THE PLAN WITH RESPECT TO SUCH PERFORMANCE CYCLE, BEING
THE AMOUNT EQUAL TO ONE PERCENT (1%) OF THE COMPANY’S GROSS PATENT PROGRAM
REVENUES FOR SUCH PERFORMANCE CYCLE MULTIPLIED BY THE DESIGNATED ACCELERATION
FACTOR FOR THE PERFORMANCE CYCLE.


2.04         “COMMITTEE” SHALL MEAN THE COMMITTEE ESTABLISHED BY THE COMPANY
THAT IS RESPONSIBLE FOR ADMINISTERING THE PLAN. 


2.05         “COMPANY” SHALL MEAN THE FORGENT NETWORKS, INC. AND ITS SUCCESSORS
AND ASSIGNS.


2.06         “CONSULTANT” SHALL MEAN ANY THIRD PARTY CONSULTANT ENGAGED BY THE
COMPANY, WHETHER ON A FULL TIME OR PART TIME BASIS, TO ASSIST THE COMPANY WITH
THE COMPANY’S PATENT LICENSING AND ENFORCEMENT PROGRAM.


2.07         “DESIGNATED ACCELERATION FACTOR” SHALL MEAN WITH RESPECT TO EACH
PERFORMANCE CYCLE, THE FOLLOWING MULTIPLE:

Performance Cycle

 

Designated Acceleration Factor

 

1st

 

2.0

 

2nd

 

1.5

 

3rd

 

1.0

 

; unless such multiples are otherwise amended or modified by the Committee in
accordance herewith.

2.08         “Disability” shall mean permanent and total inability to engage in
any substantial gainful activity, even with reasonable accommodation, by reason
of any medically determinable physical or mental impairment which has lasted or
can be reasonably be expected to last without material interruption for a period
of not less than twelve (12) months, as determined in the sole discretion of the
Committee.

2.09         “Effective Date” shall mean, for purposes of this Plan, January 1,
2006, the effective date of the Plan.


--------------------------------------------------------------------------------




2.10         “Employee” shall mean any person who is employed by the Company,
whether on a full time or part time basis, to assist the Company with the
Company’s Patent Licensing and Enforcement Program.


2.11         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED.


2.12         “FISCAL YEAR” SHALL MEAN THAT PERIOD WHICH BEGINS EACH JANUARY 1
AND ENDS EACH FOLLOWING DECEMBER 31.


2.13         “GROSS PATENT PROGRAM REVENUES”  SHALL MEAN THE TOTAL REVENUES
COLLECTED BY THE COMPANY FROM THE PATENT LICENSING AND ENFORCEMENT PROGRAM
DURING A PARTICULAR PERFORMANCE CYCLE.


2.14         “PARTICIPANT” SHALL MEAN ANY EMPLOYEE OR CONSULTANT WHO IS SELECTED
TO PARTICIPATE IN THE PLAN BY THE COMMITTEE, AS PROVIDED UNDER ARTICLE III OF
THE PLAN.


2.15         “PATENT LICENSING AND ENFORCEMENT PROGRAM” SHALL MEAN THE COMPANY’S
ONGOING GENERAL EFFORTS TO SECURE LICENSE AGREEMENTS WITH, AND OTHERWISE PURSUE
REMEDIAL ACTIONS AGAINST AND OBTAIN RECOVERIES FROM, VARIOUS THIRD PARTIES WHO,
IN THE COMPANY’S JUDGMENT, HAVE HISTORICALLY INFRINGED AND/OR ARE CURRENTLY
INFRINGING ONE OR MORE OF THE COMPANY’S PATENTS.


2.16         “PERFORMANCE CYCLE” SHALL MEAN EACH FULL CALENDAR YEAR DURING THE
TERM HEREOF, BEGINNING ON JANUARY 1 AND ENDING ON DECEMBER 31, EXCEPT WHERE THE
TERMINATION DATE OCCURS OTHER THAN  ON (OR EFFECTIVE AS OF) THE CLOSE OF
BUSINESS ON DECEMBER 31,  IN WHICH CASE, AS TO THE FINAL PERFORMANCE CYCLE ONLY,
THE PERFORMANCE CYCLE SHALL BE THAT PERIOD OF TIME BEGINNING ON JANUARY 1
IMMEDIATELY PRECEDING THE TERMINATION DATE AND ENDING ON THE TERMINATION DATE. 


2.17         “PLAN” SHALL MEAN THE COMPANY’S INCENTIVE BONUS PLAN, AS SET FORTH
HEREIN.


2.18         “PLAN ADMINISTRATOR” SHALL MEAN THAT INDIVIDUAL APPOINTED BY THE
COMMITTEE TO ASSIST THE COMMITTEE WITH THE ADMINISTRATION OF THE PLAN.


2.19         “RETIRES” SHALL MEAN THE TERMINATION BY AN EMPLOYEE OF HIS
EMPLOYMENT WITH THE COMPANY AFTER HE ATTAINS THE AGE OF  65 YEARS OF AGE.


2.20         “TERMINATION DATE” SHALL MEAN THE EFFECTIVE DATE OF THE TERMINATION
OF THE PLAN.


2.21         “TERMINATION OF EMPLOYMENT” SHALL MEAN A PARTICIPANT’S SEPARATION
FROM SERVICE WITH THE COMPANY, VOLUNTARILY OR INVOLUNTARILY, FOR ANY REASON
OTHER THAN BECAUSE THE PARTICIPANT RETIRES, SUFFERS A DISABILITY OR DIES.


ARTICLE III
PERFORMANCE CYCLES

Unless this Plan is earlier terminated by the Committee in accordance herewith,
the first Performance Cycle will begin on the Effective Date and will end on
December 31, 2006; the second Performance Cycle will begin on January 1, 2007,
and will end on December 31, 2007; and the third and final Performance Cycle
will begin on January 1, 2008 and will end on December 31, 2008.


ARTICLE IV
ELIGIBILITY AND PARTICIPATION


4.01         ELIGIBILITY AND SELECTION.  ANY EMPLOYEE OR CONSULTANT IS ELIGIBLE
TO PARTICIPATE IN THE PLAN, SUBJECT TO BEING SELECTED FOR PARTICIPATION BY THE
COMMITTEE.   AT SUCH TIME AND FROM TIME TO TIME AS APPROPRIATE, WHETHER BEFORE
THE COMMENCEMENT OF OR DURING A PARTICULAR PERFORMANCE CYCLE, THE COMMITTEE
SHALL DESIGNATE THE


--------------------------------------------------------------------------------





EMPLOYEE(S) AND/OR CONSULTANT(S) WHO WILL BE PARTICIPANTS IN THE PLAN FOR THAT
PERFORMANCE CYCLE.  AN EMPLOYEE’S OR CONSULTANT’S SELECTION FOR PARTICIPATION IN
THE PLAN FOR A PARTICULAR PERFORMANCE CYCLE SHALL BE BASED ON THE CURRENT
RESPONSIBILITIES AND CONTRIBUTIONS TO THE COMPANY’S PATENT LICENSING AND
ENFORCEMENT PROGRAM OF THE EMPLOYEE OR CONSULTANT AS DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION.  THE COMMITTEE MAY IDENTIFY AND DESIGNATE AT ANY TIME
AND FROM TIME TO TIME TO A NEW PARTICIPANT DURING A PERFORMANCE CYCLE. 


4.02         LIMITS OF PARTICIPATION.  AN EMPLOYEE’S OR CONSULTANT’S SELECTION
BY THE COMMITTEE AS A PARTICIPANT FOR ONE PERFORMANCE CYCLE DOES NOT GUARANTEE
THAT SUCH EMPLOYEE OR CONSULTANT WILL BE SELECTED AS A PARTICIPANT FOR ANY
FUTURE PERFORMANCE CYCLE. 


4.03         CONDITION OF PARTICIPATION.  THE COMMITTEE MAY ADOPT ONE OR MORE
ADDITIONAL CONDITIONS FOR ELIGIBILITY AND/OR PARTICIPATION, OR MODIFY ITS
EXISTING CONDITIONS FOR ELIGIBILITY AND PARTICIPATION, FROM TIME TO TIME AS IT
DEEMS APPROPRIATE IN ITS SOLE DISCRETION.


ARTICLE V
DETERMINATION OF AWARDS

 


5.01         DETERMINATION OF AWARDS.  AS SOON AS ADMINISTRATIVELY PRACTICABLE
FOLLOWING THE END OF A PERFORMANCE CYCLE, THE COMMITTEE SHALL DETERMINE THE
AMOUNT OF THE GROSS PATENT PROGRAM REVENUES FOR THE PERFORMANCE CYCLE JUST
COMPLETED.  THEN, THE COMMITTEE SHALL MULTIPLY ONE PERCENT (1%) OF THAT AMOUNT
BY THE DESIGNATED ACCELERATION FACTOR FOR THAT PERFORMANCE CYCLE TO DETERMINE
THE AGGREGATE AMOUNT OF THE BONUS POOL FOR THAT PERFORMANCE CYCLE.  FINALLY, THE
COMMITTEE SHALL THEN DETERMINE THE AMOUNTS OF THE INDIVIDUAL AWARDS TO BE
AWARDED TO EACH OF THE PARTICIPANTS FOR THAT PERFORMANCE CYCLE.  THE AMOUNTS OF
THE INDIVIDUAL AWARDS SHALL BE DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION BASED ON THE COMMITTEE’S EVALUATION OF THE RELATIVE EFFORTS AND
CONTRIBUTIONS OF THE RESPECTIVE PARTICIPANTS TO THE PATENT LICENSING AND
ENFORCEMENT PROGRAM DURING THAT PERFORMANCE CYCLE.  THE TOTAL AMOUNT OF ALL
AWARDS AWARDED TO THE PARTICIPANTS FOR A PERFORMANCE CYCLE WILL EQUAL THE
AGGREGATE AMOUNT OF THE BONUS POOL FOR THAT PERFORMANCE CYCLE.


5.02         TERMINATION OF EMPLOYMENT DURING PERFORMANCE CYCLE.  IF A
PARTICIPANT EXPERIENCES A TERMINATION OF EMPLOYMENT DURING A PERFORMANCE CYCLE,
SUCH PARTICIPANT’S RIGHTS UNDER THE PLAN SHALL TERMINATE.  THE EFFECTIVE DATE OF
THE PARTICIPANT’S TERMINATION OF EMPLOYMENT SHALL BE THE CLOSE OF BUSINESS ON
THE DATE OF SUCH TERMINATION OF EMPLOYMENT.  THE PARTICIPANT SHALL NOT BE
ENTITLED TO THE PAYMENT OF ANY AWARD FOR THE PERFORMANCE CYCLE IN WHICH THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT OCCURS; HOWEVER,  THE COMMITTEE MAY IN
ITS SOLE DISCRETION  ELECT TO GRANT SUCH PARTICIPANT AN AWARD ON A PRO-RATED
BASIS OR OTHERWISE.


5.03         PARTICIPATION AFTER THE BEGINNING OF A PERFORMANCE CYCLE. IF AN
EMPLOYEE FIRST BECOMES A PARTICIPANT IN THE PLAN AFTER A PERFORMANCE CYCLE HAS
BEGUN, THEN THE PARTICIPANT SHALL BE ELIGIBLE TO RECEIVE AN AWARD FOR THE
PERFORMANCE CYCLE IN WHICH THE EMPLOYEE BECAME A PARTICIPANT AS DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION. 


5.04         RETIREMENT DISABILITY OR DEATH DURING A PERFORMANCE CYCLE.  IF A
PARTICIPANT RETIRES, EXPERIENCES A DISABILITY OR DIES DURING A PERFORMANCE
CYCLE, THEN THE PARTICIPANT SHALL BE ELIGIBLE TO RECEIVE A PRO-RATED AWARD FOR
THE PERFORMANCE CYCLE IN WHICH THE PARTICIPANT RETIRES, EXPERIENCES A DISABILITY
OR DIES.  THE AMOUNT OF ANY PRO-RATED AWARD SHALL BE DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION.


ARTICLE VI
DISTRIBUTION OF AWARDS


6.01         TIMING OF PAYMENT.  ANY AWARD PAYABLE TO A PARTICIPANT OR A
PARTICIPANT’S BENEFICIARY, AS APPLICABLE, SHALL BE DISTRIBUTED AS SOON AS
ADMINISTRATIVELY PRACTICABLE FOLLOWING THE END OF THE APPLICABLE PERFORMANCE
CYCLE.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT WILL THE DISTRIBUTION OF AN
AWARD FOR A PERFORMANCE CYCLE OCCUR MORE THAN 2 ½ MONTHS FOLLOWING THE END OF
THE APPLICABLE PERFORMANCE CYCLE.


6.02         TAXES.  PAYMENTS UNDER THE PLAN ARE ORDINARY INCOME TO THE
PARTICIPANTS.  THE COMPANY MAY WITHHOLD OR CAUSE TO BE WITHHELD FROM PAYMENTS
MADE TO THE PARTICIPANT PURSUANT TO ARTICLE VI ANY WITHHOLDING OR OTHER TAXES
REQUIRED TO BE WITHHELD OR PAID WITH RESPECT TO THE PAYMENT AND IN SUCH AMOUNTS
AS THE COMPANY


--------------------------------------------------------------------------------





DETERMINES IS NECESSARY TO COVER THE TAXES OR WITHHOLDING ASSOCIATED WITH THE
PAYMENT.


6.03         OBLIGATIONS TO THE COMPANY.  IF A PARTICIPANT BECOMES ENTITLED TO A
DISTRIBUTION OF BENEFITS UNDER THE PLAN, AND IF AT SUCH TIME THE PARTICIPANT HAS
OUTSTANDING ANY DEBT, OBLIGATION, OR OTHER LIABILITY REPRESENTING AN AMOUNT OWED
TO THE COMPANY, THEN THE COMPANY MAY OFFSET SUCH AMOUNTS OWED BY THE PARTICIPANT
AGAINST THE AMOUNT OF BENEFITS OTHERWISE DISTRIBUTABLE TO THE PARTICIPANT.


ARTICLE VII
TERM AND TERMINATION


7.01         TERM.  THIS PLAN SHALL HAVE AN INITIAL TERM OF THREE (3) YEARS,
BEGINNING ON THE EFFECTIVE DATE AND EXPIRING ON DECEMBER 31, 2008.  THE TERM OF
THIS PLAN MAY BE EXTENDED BY THE COMPANY IN ITS SOLE DISCRETION FROM TIME TO
TIME ON SUCH TERMS AS THE COMPANY SHALL DETERMINE.


7.02         TERMINATION.  THIS PLAN MAY BE TERMINATED BY THE COMMITTEE AT ANY
TIME IN ITS SOLE DISCRETION.  IN THE EVENT THAT THIS PLAN IS TERMINATED DURING A
PERFORMANCE CYCLE, THE COMMITTEE SHALL GRANT AWARDS TO THE PARTICIPANTS FOR SUCH
PERFORMANCE CYCLE IN ACCORDANCE HEREWITH BASED ON THE TOTAL AMOUNT OF GROSS
PATENT PROGRAM REVENUES  THROUGH THE TERMINATION DATE.


ARTICLE VIII
ADMINISTRATION


8.01         COMMITTEE.  THE COMMITTEE SHALL HAVE THE AUTHORITY TO MAKE AND
AMEND ALL APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRATION OF THE PLAN. 
ANY ACTION WITH RESPECT TO THE ADMINISTRATION OF THE PLAN MAY BE TAKEN BY THE
COMMITTEE PURSUANT TO A MEETING OF THE COMMITTEE DULY CALLED AND HELD FOR
PURPOSES OF TAKING ANY SUCH ACTION, OR MAY BE TAKEN BY UNANIMOUS WRITTEN CONSENT
OF ALL MEMBERS OF THE COMMITTEE.  WHEN PERFORMING ITS DUTIES HEREUNDER, THE
COMMITTEE SHALL BE ENTITLED TO RELY ON INFORMATION FURNISHED BY A PARTICIPANT,
THE COMPANY, OR ANY OTHER INDIVIDUAL OR ENTITY THAT THE COMMITTEE DEEMS
APPROPRIATE.


8.02         PLAN ADMINISTRATOR.  A PLAN ADMINISTRATOR MAY BE APPOINTED BY THE
COMMITTEE TO BE RESPONSIBLE FOR THE DAY-TO-DAY ADMINISTRATION OF THE PLAN.  THE
PLAN ADMINISTRATOR’S RESPONSIBILITIES WILL BE ESTABLISHED BY THE COMMITTEE, BUT
MAY INCLUDE: (I) ENFORCING ALL APPROPRIATE RULES AND REGULATIONS FOR THE
ADMINISTRATION OF THE PLAN, (II) DECIDING OR RESOLVING ANY AND ALL QUESTIONS
INVOLVING CLAIMS UNDER THE PLAN, (III) CALCULATING BENEFITS UNDER THE PLAN, (IV)
CALCULATING ANY NECESSARY WITHHOLDING AMOUNTS FROM BENEFIT PAYMENTS TO
PARTICIPANTS AND BENEFICIARIES HEREUNDER.  WHEN PERFORMING ITS DUTIES HEREUNDER,
THE PLAN ADMINISTRATOR SHALL BE ENTITLED TO RELY ON INFORMATION FURNISHED BY A
PARTICIPANT OR THE COMPANY.


8.03         AGENTS.  IN THE ADMINISTRATION OF THE PLAN, THE COMMITTEE OR THE
PLAN ADMINISTRATOR MAY FROM TIME TO TIME EMPLOY AGENTS OF THE PLAN INCLUDING
ACTUARIES, ACCOUNTANTS, LAWYERS OR THIRD PARTY ADMINISTRATORS, AND DELEGATE
DUTIES TO THEM TO ADMINISTER THE PLAN INCLUDING ACTING THROUGH A DULY APPOINTED
REPRESENTATIVE.


8.04         BINDING EFFECT OF DECISIONS.  THE DECISION OR ACTION OF THE
COMMITTEE, OR THE PLAN ADMINISTRATOR WITH RESPECT TO ANY QUESTION ARISING OUT OF
OR IN CONNECTION WITH THE ADMINISTRATION AND APPLICATION OF THE PLAN AND THE
RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND CONCLUSIVE AND
BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


8.05         INDEMNITY OF COMMITTEE AND PLAN ADMINISTRATOR.  THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE, PLAN ADMINISTRATOR,
AND ANY EMPLOYEE TO WHOM ANY DUTIES ARE DELEGATED UNDER ARTICLE VIII OF THE PLAN
AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING
FROM ANY ACTION OR FAILURE TO ACT WITH RESPECT TO THE PLAN, EXCEPT IN THE CASE
OF WILLFUL MISCONDUCT BY THE COMMITTEE, PLAN ADMINISTRATOR, AND EMPLOYEE TO WHOM
ANY DUTIES ARE DELEGATED UNDER ARTICLE VIII OF THE PLAN.


8.06         INFORMATION.  TO ENABLE THE COMMITTEE AND PLAN ADMINISTRATOR TO
PERFORM ITS FUNCTIONS, THE COMPANY SHALL SUPPLY FULL AND TIMELY INFORMATION TO
THE COMMITTEE AND PLAN ADMINISTRATOR, AS THE CASE MAY BE, ON (I) ALL MATTERS
RELATING TO THE OPERATIONS AND PERFORMANCE OF THE COMPANY’S PATENT LICENSING AND
ENFORCEMENT PROGRAM DURING EACH PERFORMANCE CYCLE, (II) THE TERMINATION OF
EMPLOYMENT, DEATH, RETIREMENT OR DISABILITY OF ANY


--------------------------------------------------------------------------------





PARTICIPANTS DURING EACH PERFORMANCE CYCLE, AND (III) ANY AND ALL OTHER MATTERS
AS THE COMMITTEE OR PLAN ADMINISTRATOR MAY REASONABLY REQUEST.


ARTICLE IX
MISCELLANEOUS


9.01         AMENDMENTS.  THIS PLAN MAY BE AMENDED BY THE COMMITTEE FROM TIME TO
TIME IN ITS SOLE DISCRETION, HOWEVER,  NO AMENDMENT DURING A PERFORMANCE CYCLE,
MAY REDUCE OR OTHERWISE ADVERSELY AFFECT ANY AWARD TO WHICH A PARTICIPANT WOULD
HAVE BEEN ENTITLED, WITHOUT THE PARTICIPANT’S CONSENT.


9.02         UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR BENEFICIARIES,
HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTERESTS
OR CLAIMS IN ANY PROPERTY OR ASSETS OF THE COMPANY.  FOR PURPOSES OF THE PAYMENT
OF BENEFITS UNDER THE PLAN, A PARTICIPANT SHALL HAVE NO MORE RIGHTS THAN THOSE
OF A GENERAL CREDITOR OF THE COMPANY.  THE COMPANY’S OBLIGATION UNDER THE PLAN
SHALL BE THAT OF AN UNFUNDED AND UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.


9.03         LIABILITY.  THE COMPANY’S  LIABILITY FOR THE PAYMENT OF BENEFITS
SHALL BE DEFINED ONLY BY THE PLAN.  THE COMPANY SHALL HAVE NO OBLIGATION TO A
PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN.


9.04         CESSATION OF OBLIGATION.  UPON PAYMENT TO THE PARTICIPANT OF ALL
AMOUNTS DUE UNDER THE PLAN, ALL RESPONSIBILITIES AND OBLIGATIONS OF THE COMPANY
SHALL BE FULFILLED AND THE PARTICIPANT SHALL HAVE NO FURTHER CLAIMS AGAINST THE
COMPANY FOR FURTHER PERFORMANCE.


9.05         NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL
HAVE ANY RIGHT TO ASSIGN THE AMOUNTS, IF ANY, PAYABLE HEREUNDER.  NO PART OF THE
AMOUNTS PAYABLE SHALL, PRIOR TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE OR
ATTACHMENT FOR THE PAYMENT OF ANY DEBTS, JUDGMENTS OR OTHER OBLIGATIONS OF A
PARTICIPANT.


9.06         NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND CONDITIONS OF THE PLAN
SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT OF EMPLOYMENT BETWEEN THE COMPANY
AND THE PARTICIPANT.  SUCH EMPLOYMENT IS HEREBY ACKNOWLEDGED TO BE, TO THE
EXTENT APPLICABLE, AN “AT WILL” EMPLOYMENT RELATIONSHIP THAT CAN BE TERMINATED
AT ANY TIME FOR ANY REASON, OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE, UNLESS EXPRESSLY PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT. 
NOTHING IN THE PLAN SHALL BE DEEMED TO GIVE A PARTICIPANT THE RIGHT TO BE
RETAINED IN THE SERVICE OF THE COMPANY OR TO INTERFERE WITH THE RIGHT OF THE
COMPANY TO DISCIPLINE OR DISCHARGE THE PARTICIPANT AT ANY TIME.


9.07         FURNISHING INFORMATION.  A PARTICIPANT OR HIS BENEFICIARY WILL
COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY
THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN ORDER TO
FACILITATE THE ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS
HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE
COMMITTEE MAY DEEM NECESSARY.


9.08         INTERPRETATION.  EXCEPT WHEN OTHERWISE INDICATED BY THE CONTEXT,
ANY REFERENCE TO THE MASCULINE GENDER SHALL ALSO INCLUDE THE FEMININE GENDER AND
THE NEUTRAL, OR VICE VERSA, AND THE DEFINITION OF ANY TERM IN THE SINGULAR SHALL
ALSO INCLUDE THE PLURAL, OR VICE VERSA.


9.09         GOVERNING LAW.  THE PROVISIONS OF THE PLAN SHALL BE CONSTRUED AND
INTERPRETED ACCORDING TO THE LAWS OF THE OF THE STATE OF TEXAS. 


9.10         NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMMITTEE UNDER THE PLAN SHALL SENT TO THE ADDRESS BELOW:

Incentive Bonus Plan Committee

c/o Plan Administrator

Forgent Networks, Inc.

108 Wild Basin Drive

Austin, TX 78746

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date


--------------------------------------------------------------------------------




shown on the postmark on the receipt for registration or certification.

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


9.11         SUCCESSORS.  THE PROVISIONS OF THE PLAN SHALL BIND AND INURE TO THE
BENEFIT OF THE COMPANY AND ITS SUCCESSORS AND ASSIGNS AND THE PARTICIPANT AND
THE PARTICIPANT’S LEGAL BENEFICIARIES.


9.12         SEVERABILITY.  IN CASE ANY PROVISION OF THE PLAN IS DEEMED TO BE
PROHIBITED BY LAW, DETERMINED TO BE SUBJECT TO ERISA, OR CREATES ANY OBLIGATION
OR LIABILITY FOR THE COMPANY BEYOND ITS AGREEMENT TO PAY THE COMPENSATION UNDER
THE TERMS AND CONDITIONS OF THE PLAN, THEN SUCH PROVISION OR PROVISIONS SHALL BE
RENDERED INEFFECTIVE WITHOUT INVALIDATING THE REMAINING PROVISIONS.


9.13         INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS DISCRETION THAT A
BENEFIT UNDER THE PLAN IS TO BE PAID TO A MINOR, A PERSON DECLARED INCOMPETENT
OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF THAT PERSON’S PROPERTY,
THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE GUARDIAN, LEGAL
REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH MINOR, INCOMPETENT
OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF MINORITY, INCOMPETENCE,
INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE PRIOR TO DISTRIBUTION OF
THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A PAYMENT FOR THE ACCOUNT OF THE
PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY, AS THE CASE MAY BE, AND SHALL BE
A COMPLETE DISCHARGE OF ANY LIABILITY UNDER THE PLAN FOR SUCH PAYMENT AMOUNT.


9.14         COURT ORDER.  THE COMMITTEE IS AUTHORIZED TO COMPLY WITH ANY COURT
ORDER IN ANY ACTION IN WHICH THE PLAN, COMMITTEE HAS BEEN NAMED AS A PARTY,
INCLUDING ANY ACTION INVOLVING A DETERMINATION OF THE RIGHTS OR INTERESTS IN A
PARTICIPANT’S BENEFITS UNDER THE PLAN.


--------------------------------------------------------------------------------